DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments/response filed on 11/19/2021. Claims 1, 2, 5, 14, 15, 16, and 19 have been amended. Claims 20 and 21 have been added. None of the claims have been cancelled. Claims 1-21 are currently pending and have been examined. 


Response to Amendment
The amendments under 37 CFR 1.132 filed 11/19/2021 are sufficient to overcome the drawing objection of claim 1, thus the objection has been rescinded. 
Similarly, the amendments under 37 CFR 1.132 filed 11/19/2021 are sufficient to overcome the
claim objections pertaining to claims 14-18, thus the objections have been rescinded.
The amendments under 37 CFR 1.132 filed 11/19/2021 are sufficient to overcome the
claim rejections under 35 U.S.C. 112(b) pertaining to claims 1-13 and 14-18, thus the rejections have been rescinded. 
The amendments under 37 CFR 1.132 filed 11/19/2021 are sufficient to overcome the
claim rejections under 35 U.S.C. 103 pertaining to claims 1-7, 11-13 and 14-19, thus the rejections have been rescinded. 


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. David Goren on 12/29/2021.
The application has been amended as follows: 
Claim 13 reads: --The carrier head of claim 12, comprising a pressurizable chamber to control positioning of the edge-control ring relative to the carrier body.--

Claim 19, line 3 reads: -- polishing the substrate using pressure applied to an outer portion of [[a]] the substrate from an- -

Claim 9, line 5 reads: - - chambers with the pressure applied to the outer portion transferred through [[a]] a plurality --


Allowable Subject Matter
Claims 1-21  are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Korovin et al. (US Patent No. 7140956) as modified by Namiki et al (US PG 
Pub No. 200140004779) teaches
	(Currently Amended) A carrier head (carrier 156) for a chemical mechanical polishing apparatus, the carrier head (carrier 156) comprising: 
a carrier body (carrier housing 154); 
an outer membrane assembly (a web diaphragm 100 coupled to carrier housing 154 across the

an annular segmented chuck supported from the outer membrane assembly (a web diaphragm 100 coupled to carrier housing 154 across the major surface thereby sealing carrier plenums 133-134), the segmented chuck including a plurality of concentric rings positioned below the outer membrane assembly (concentric ribs 101-104), at least two of the rings having passages therethrough to suction- chuck a substrate to the segmented chuck; and 
an inner membrane assembly (column 3 lines 24-25; a plurality of concentric barriers between
neighboring plenums and web plenum 111 supported from the carrier body) supported from the carrier body (carrier housing 154), the inner membrane assembly (see above) surrounded by an innermost ring (101) of the plurality of concentric rings (concentric ribs 101-104) of the segmented chuck, the inner membrane assembly (see above) defining a second plurality of individually pressurizable inner chambers (column 6, lines 1-4).
Korovin as modified by Namiki, such that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious that the plurality of concentric rings that are positioned below the outer member assembly are individually vertically movable with respect to the carrier body by respective pressurizable chambers of the outer membrane assembly to apply pressure to an outer portion of a substrate. Additionally, Korovin as modified by Namiki also does not anticipate nor renders obvious that the inner membrane assembly has a lower surface to apply pressure to a central portion of the substrate surrounded by the outer portion of the substrate, wherein the concentric rings are less flexible than the inner and outer membrane assemblies.
Claims 2-13, 20 and 21 are allowed as being dependent on claim 1.

Regarding claim 14, Korovin et al. (US Patent No. 7140956) as modified by Namiki et al (US PG

(Currently Amended) A chemical mechanical polishing system, comprising: a platen (Namiki polishing table) to support a polishing pad (polishing pad 910); 
a carrier head (carrier 156) including a carrier body (carrier housing 154), 
an outer membrane assembly (a web diaphragm 100 coupled to carrier housing 154
across the major surface thereby sealing carrier plenums 133-134) supported from the carrier body (carrier housing 154) and defining a first plurality of independently pressurizable outer chambers, 
an annular segmented segmented chuck including a plurality of concentric rings (concentric ribs 101-104) positioned below the outer membrane assembly (see above),, at least two of the rings having passages (passage 900, column 8 lines 13-17) therethrough to suction-chuck a substrate (wafer 150) to the segmented chuck, and 
an inner membrane assembly (column 3 lines 24-25; a plurality of concentric barriers
between neighboring plenums and web plenum 111 supported from the carrier body) supported from the carrier body (carrier housing 154), the inner membrane assembly (see above) surrounded by an innermost ring (concentric rib 101) of the plurality of concentric rings (concentric ribs 101-104) of the segmented chuck, the inner membrane assembly; 
a source coupled to the inner chambers and the outer chambers (compressor, column 5 line 47-55); and a controller connected to the pressure source (compressor, column 5 line 47-55).
Korovin as modified by Namiki, such that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious that the concentric rings are individually vertically movable with respect to the carrier body by respective pressurizable chambers of the outer membrane assembly to apply pressure to an outer portion of a substrate. 
individually pressurizable inner chambers and having a lower surface to apply pressure to a central portion of the substrate surrounded by the outer portion the substrate, wherein the concentric rings are less flexible than the inner and outer membrane assemblies. 
Claims 15-18 are allowed as being dependent on claim 14.

Regarding claim 19,
(Currently Amended) A method for chemical mechanical polishing, comprising: 
placing (column 3 lines 44-45; column 11 lines 15-17) a substrate (wafer 150) into a carrier head (carrier 156); 
polishing (column 3 lines 47-48) the substrate (wafer 150) using pressure (column 3 lines 26-29;
column 11 lines 18-25) from an outer membrane (a web diaphragm 100 coupled to carrier
housing 154 across the major surface thereby sealing carrier plenums 133-134); the chuck of the carrier head (carrier 156) and pressure from an inner membrane assembly (column 3 lines 24-25; a plurality of concentric barriers between neighboring plenums and web plenum 111 supported from the carrier body) of the carrier head (carrier 156) that defines a second plurality of individually pressurizable inner chambers surrounded by the segmented chuck; and 
during polishing, preventing the substrate from moving laterally (column 5 lines 8-9; column 11
lines 64-66) by chucking the substrate to the carrier head (carrier 156) using the segmented chuck.
Korovin as modified by Namiki, such that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious that the outer membrane assembly, an assembly that defines a first plurality of independently pressurizable outer chambers with the pressure applied to the outer portion transferred through a a plurality of individually vertically movable concentric rings of a segmented is used to apply pressure applied to an outer portion of a substrate. Additionally, an inner member assembly is applied to a central portion of the substrate surrounded by the outer portion, wherein in the concentric rings are less flexible than the inner and outer membrane assemblies. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON KHALIL HAWKINS/Examiner, Art Unit 3723 

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723